                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 6:19-CR-00031-JDK
v.                                                §
                                                  §
                                                  §
RICHARD DWAIN STILES (4).                         §


               ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
              OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant Richard Dwain Stiles (4)’s plea of

guilty to Count One with a violation of Title 21 U.S.C. § 846 and 841(b)(1)(B)(i) - Conspiracy to

Possess with Intent to Manufacture and Distribute (Methamphetamine, Cocaine, Heroin, Crack

Cocaine, Marijuana).

       Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s

guilty plea. The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be adopted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed November 22, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Information in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count One of the Information.

      So ORDERED and SIGNED this 26th day of November, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
